Citation Nr: 0711213	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-30 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to November 
1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a video-conference hearing held in November 
2006.    


FINDINGS OF FACT

1.	The veteran died in June 2002 as a result of metastatic 
cancer of the prostate.  

2.	The cause of the veteran's death has not been shown to 
have been due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault of VA.  




CONCLUSION OF LAW

The criteria have not been met for entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151 for the cause of the veteran's 
death, as a result of a treatment rendered at a VA medical 
facility. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 
3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in June 2004 the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a compensation claim.  
Those five elements include:  1) veteran status; 2) existence 
of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if compensation is 
awarded.  Id.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for benefits under § 1151, but she was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the potential award.  Despite 
the inadequate notice provided, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for compensation under 38 U.S.C.A. § 1151, any question 
as to the appropriate effective date to be assigned is 
rendered moot.  

The appellant, the veteran's widow, is claiming compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
disability associated with the prostate cancer that 
ultimately caused the veteran's death.  Her main contention, 
as she and her son testified at her hearing before the 
undersigned in November 2006, is that the medication that had 
controlled her husband's prostate cancer was discontinued in 
December 2001, leading to a hastening of the disease that 
proved fatal.  Her claim was submitted subsequent to October 
1997.  As such, regulations that became effective in October 
1997 are to be applied.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
veteran's qualifying additional disability in the same manner 
as if such additional disability was service- connected. A 
qualifying disability is one that is not the result of a 
veteran's willful misconduct, and that was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by VA, and the 
proximate cause of the disability is carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or an event not reasonable foreseeable.  38 U.S.C.A. § 
1151(a).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical treatment 
upon which the claim is based, to the veteran's condition 
after such care or treatment has stopped.  38 C.F.R. §§ 
3.358(b)(1), 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability.  38 C.F.R. 
§§ 3.358(c)(1), 3.361(c)(1).  The proximate cause of 
disability is the action or event that directly caused the 
disability, as distinguished from a remote contributing 
cause.  To establish that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability (as explained in 
paragraph (c) of this section); and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  38 C.F.R.  
§ 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive full consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The facts in this case are not in dispute.  The veteran was 
first diagnosed with prostate cancer in approximately 1987.  
He was treated for this disorder with varying regimens, 
including a transurethral resection of the prostate, 
radiotherapy and an orchiectomy in 1995.  After each 
treatment, his PSA levels decreased before starting to go up 
again.  He was placed on the medication Bicalutamide, which 
is also known as Casodex, which again decreased his PSA 
levels.  In late 2001, his levels again began to increase at 
which time his medication was altered and he was no longer 
given this medication.  Bone scan studies in early 2002 
showed metastasis throughout the skeletal system.  The 
veteran died on June [redacted], 2002.  The certificate of death lists 
the immediate cause of death as cancer of the prostate gland.  
No autopsy was performed.  The death certificate was signed 
by the VA physician, Dr. V., who, the record shows, had been 
treating the veteran for several years prior to his death.  

At her hearing on appeal in November 2006, the appellant and 
her son testified that they believed that the cessation of 
the mediation Casodex, also known as Bicalutamide, had led to 
a hastening of the veteran's death.  They stated that a new 
VA physician, who had not regularly treated the veteran, had 
ordered this medication change.  A review of the medical 
records shows that the veteran's treatment was managed by 
several physicians in the year prior to his death, including 
the physician, Dr. V., who had treated him for several years.  
In addition, in a May 2006 medical opinion, Dr. V indicated 
that he had reviewed the medical records and he could find no 
"wrong-doing" in the management of the veteran's treatment.  
Specifically, it was noted that the veteran's had been on 
Casodex therapy, which brought his PSA levels down, but did 
not make them completely disappear.  The levels began to rise 
again, despite the Casodex and it was decided to try a known 
therapeutic maneuver called anti-androgen withdrawal syndrome 
that many times manifests in the form of a drop of PSA levels 
and improvement in health.  Unfortunately, the veteran did 
not show any beneficial effects of this maneuver and the 
Casodex was stopped because it was no longer useful.  It was 
further noted that the veteran's bone scan studies had become 
positive even during the Casodex therapy, which indicated 
that the tumor in the skeletal system was progressing in 
spite of the drug.  Dr. V concludes that it is well known in 
oncology field that once the prostatic cancer becomes 
metastatic, that is outside the prostate, it becomes 
incurable.  This was the case with the veteran.  

In view of the medical opinion in this case, which is not in 
support of the appellant's testimony that the removal of the 
medication Casodex hastened the veteran's death, the Board 
has no basis upon which to allow the claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  While the appellant's 
case is viewed with sympathy due to the tragic circumstances 
from which it arises, the Board has no choice but to deny 
compensation benefits.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


